Civil action for recovery of damages for personal injury received in automobile collision, which plaintiff alleges resulted from the actionable negligence of defendant.
The material allegations of the complaint are denied by defendant.
At the close of evidence for plaintiff on the trial below the court granted motion of defendant for judgment as in case of nonsuit. From judgment in accordance therewith plaintiff appeals to the Supreme Court, and assigns error.
Plaintiff here challenges the judgment as of nonsuit.
After careful review and consideration of the evidence introduced by plaintiff and shown in the record, taken in the light most favorable to him, we concur in the ruling of the court below.
The judgment is
Affirmed.